DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lang et al. U.S. Publication 2009/0276045.
Regarding Claim 1, Lang et al. discloses a method of making a patient-adapted implant and/or surgical tool for an individual patient as seen in Figure 1B, comprising deriving patient-specific information 10 from one or more anatomical, biomechanical (paragraph [0207]), and/or kinematic parameters obtained from the individual patient (paragraph [0207]); determining one or more patient-adapted features for the implant and/or surgical tool based on the patient-specific information and further based on preferences of the individual patient’s surgeon (paragraphs [0077], [0203] and [0210] and as seen in Figures 1B-1C); and creating the patient-adapted implant and/or surgical tool 52, 132 including the one or more patient-adapted features (paragraphs [0079] and [0081]). 
Regarding Claim 2, Lang et al. discloses wherein the step of creating including designing the patient- adapted implant and/or surgical tool (see Figures 1A-1C and paragraphs [0077-0082]).
Regarding Claim 3, Lang et al. discloses wherein the step of creating including selecting an implant and/or surgical tool from a library of existing devices or device designs and further adapting the selected implant and/or surgical tool to includes the one or more patient-adapted features (paragraphs [0082] and [0156-0157]).
Regarding Claim 4, Lang et al. discloses wherein the step of creating including incorporating modifications by the individual patient’s surgeon (paragraphs [0125], [0209] and [0237]).
Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fitz et al. U.S. Publication 2009/0226068.
Regarding Claim 1, Fitz et al. discloses a method of making a patient-adapted implant and/or surgical tool for an individual patient (as seen in Figure 11 and abstract and paragraphs [0005], [0020], [0115], [0172], [0193] and [0205]), comprising deriving patient-specific information from one or more anatomical parameters and one or more biomechanical parameters obtained from the individual patient (Figure 1C); determining one or more patient-adapted features for the implant and/or surgical tool based on the patient-specific information and further based on preferences of the individual patient's surgeon (paragraphs [0013], [0028], [0061], [0165], [0184-0185]); and creating the patient-adapted implant and/or surgical tool including the one or more patient-adapted features (paragraphs [0064], [0066-0067], [0097], [0241] and [0245]).
Regarding Claim 2, Fitz et al. discloses wherein the step of creating including designing the patient-adapted implant and/or surgical tool 132 (as seen in Figure 1C).
Regarding Claim 3, Fitz et al. discloses wherein the step of creating including selecting an implant and/or surgical tool from a library of existing devices or device designs 130 and further adapting the selected implant and/or surgical tool to includes the one or more patient-adapted features (paragraphs [0064], [0066-0067], [0097], [0241] and [0245]).
Regarding Claim 4, Fitz et al. discloses wherein the step of creating including incorporating modifications by the individual patient's surgeon (paragraphs [0028], [0061], [0241], and [0245]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Betz et al. U.S. Publication 2007/0276501 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774